Title: To John Adams from Ward Nicholas Boylston, 16 June 1826
From: Boylston, Ward Nicholas
To: Adams, John


				
					My ever Dear Cousin
					Princeton June 16th 1826
				
				I am deeply sensible of all your kind feelings towards me, as express’d in your affectionate Letter of the 24th Ultimo. my wishes are in union with yours, that we were nearer each other, than we are, the sigh, is at present vain—I often contemplate a possiblity that if I sent my carriage & Thos. Alker a faithfull & well experienced driver, & you could feel strong enough to bear a ride of 10 miles a Day, I might induce you to come to us—the change of air might give vigour to your system, as it did when you were made us, happy here—and to bring Miss Smith with you, & I could send a Horse for your the young man who attends you, & here you could be as in your own house, Encircled by all that our attention could produce to render your sojourn pleasant to you.—I draw nearer & nearer to you, as yours & my days decline; tho I dont feel so feeble as you painfully to me describe yourself—I feel the advance of years pressing me down with steady and fatal steps to the Land of Darkness—I shall bear it with resignation, but the loss of those we love, & Esteem is shortening the link of the chain that fastens me to Life, but I still devoutly hope we shall both be spared to meet again at the close of another October; if to Judge from the activity of your mind wch. still seems in perfect vigour, I recur to the sacred assurance, given us “that the Spirit of the man will support his infirmity”—this I trust will be your condition then, as it seems to be at present—We are here suffering from another cause which I fear you are not able to say you are exempt—that is the continuance of a Draught, more severe than we have felt for many years that gone by.—Vegetation seems suspended—my garden Grounds have been thrice sown since I came here, and now looks just as barren, except Asparagus & a few Red vines, all a foot  high but no other vegetable has come above ground—I began Haying last week, & am at a loss to know what I shall do to support my stock thro’ the winter the pastures are rapidly drying, & the springs failing, & the crops of Grass coming in little more than half yeild of last year.—labour scarce & high wages, & high temper’d wit , that I am obliged to submit to the powers around me.—under these ills of Life, its some comfort that I am not worse of than my neighbours, to the east of us—there the grub worm, catapillar, canker worm and rose bugs has been more injurious—and if we have not rain soon the cornfields will change their prospects of harvest—the Spring Grans on Dry soils have been injured—and what is left of last years crops is daily riseing in value—tho’ I am not in  a state of despair, but some way or another we shall not be reduced to famine,—but every article of produce will be much dearer here than last year—so far it may prove of usefull suffering, that it may bring on a necessity for a better habits of Œconomy than is now in practice—I have only to study patience & submission;—I wont tire you with reading such a Catalogue of evils—that may not ultimate turn out so great as our fears—When did you hear from Washington—is the President & Mrs. Adams to make you a Visit this Summer—I have done myself the pleasure to write him abt 10. days ago, & agreable to his request sent him the Biography of the Boylston Family, I have referr’d him to you, for some particulars wch. you possess among your papers that I gave you some years ago—but as it would now be a very laborious search to find—I endeavoured to supply the absence of it, by the best recollections I have of its contents—I find Dr. Thaxter is giveing to the Public the Lives of all the eminent Physicians of New-England, & is particularly solicituous to be furnish’d with that of our ancestor Dr. Z. Boylston. I have been urged & even hard press’d to furnish it immediately—I have commenced the Labour as far as I am able—but think he & his friends would recieve much more correct information from you than from me—perhaps you may reccolect many circumstance on the Professional & private character of that Great Man as he may be truely called,—than I shall be able to exhibit of him—Mrs: Boylston request her affectionate & Respectful regards to you, & unites with me in our best remembrances to Judge & Mrs Adams & Miss Smith & family / And With most ardent, & affectionate wishes / I am ever / your devoted Friend / And Cousin—
				
					Ward Nichs Boylston.
				
				
					PS—The little child that was named for you by Mr Dana of this town, is a fine hearty Boy. The mother who had an opportunity of seeing you while here—seems to have given so strong an impression to her mind as to give a likeness of you in the Child & so strong that both Mrs B & myself were particularly struck with it—The Mount Adams, Hotel, & not the Farm House I am building & when finish’d will be the Handsomest establishmt of the kind between this place & Boston its so far completed as to be coverd in, and the outsides finish’d & new painting.—I wish you could see it.
				
			